In an action to recover damages for wrongful death and conscious pain and suffering, the plaintiff appeals *370from a judgment of the Supreme Court, Kings County (Bernstein, J.), dated July 31, 1984, which, upon a jury verdict, was in favor of the defendants and against him.
Judgment affirmed, without costs or disbursements.
A jury found that the defendant New York City Health & Hospitals Corp. was negligent for failing to transport the victim of a gunshot wound to the hospital in an expedient manner, but that such negligence was not the proximate cause of his death. The plaintiffs expert testified that the deceased had a better than 75% chance of surviving the injury which damaged the aorta and caused massive internal bleeding, if treatment had begun within 15 minutes of the injury. The defendants’ expert disagreed and gave his opinion that the victim died within 2 to 5 minutes from the massive bleeding. It was the jury’s proper function to assess the credibility of the witnesses and to resolve the conflicting testimony, including the divergent expert opinions (see, Felt v Olson, 51 NY2d 977). On the record before us, we find that there is no basis for overturning the jury’s verdict (see, Busby v Malone, 54 AD2d 572).
Further, the trial court’s dismissal of the plaintiffs cause of action against the City of New York for its alleged delay in responding to a 911 call was not error. Lazer, J. P., Bracken, Weinstein and Fiber, JJ., concur.